Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated March 7,
2008, to be effective as of January 31, 2008, is entered into by and among TWEEN
BRANDS, INC., a Delaware corporation (the “Borrower”), each of the GUARANTORS
(as hereinafter defined), the REVOLVING CREDIT LENDERS (as hereinafter defined),
the TERM LOAN LENDERS (as hereinafter defined), and BANK OF AMERICA, N.A., a
national banking association, in its capacity as administrative agent for the
Secured Parties (as defined below) under this Agreement (hereinafter referred to
in such capacity as the “Agent”).
BACKGROUND
WHEREAS, reference is made to that certain Credit Agreement dated as of
September 12, 2007 (as same may from time to time be amended, modified,
supplemented, restated or replaced, the “Credit Agreement”) by, among others,
the Borrower, each of the Guarantors from time to time party thereto
(collectively, the “Guarantors” and, together with the Borrower, the “Loan
Parties”), the Revolving Credit Lenders and the Term Loan Lenders from time to
time party thereto (collectively, the “Lenders”) the Agent, for its own benefit
and the benefit of the other Secured Parties (as defined therein), National City
Bank, as Syndication Agent, Fifth Third Bank, as Documentation Agent, Citicorp
North America, Inc., as Managing Agent, Banc of America Securities LLC, as sole
book runner, and Banc of America Securities LLC and National City Bank, as
co-lead arrangers. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and
WHEREAS, the Loan Parties have requested that the Lenders agree to modify
certain terms of the Credit Agreement with respect to the repayment of the Term
Loans, and the Lenders have agreed to do so, but only on the terms and
conditions set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, in consideration of the
foregoing and for other good and valuable consideration received, the parties
hereto covenant and agree as follows:
     1. Definitions. Terms which are defined in the Credit Agreement and not
otherwise defined herein are used herein as defined therein. Unless the context
clearly indicates otherwise, capitalized terms not otherwise defined in this
Agreement shall have the respective meanings ascribed to then by the Code. As
used herein: “including” is not a word of limitation and means “including
without limitation”; “hereof,” “herein,” and words of similar import refer to
this Amendment as a whole; and, the plural includes the singular and vice versa.
     2. Amendment to Credit Agreement. From and after the satisfaction of each
and all of the preconditions to effectiveness set forth in Paragraph 3 below,
the Credit Agreement is hereby amended by deleting Section 4.05(a) thereof in
its entirety and inserting the following text in its stead:
     (a) Scheduled Payments on Term Loans. The aggregate unpaid principal
balance of all Term Loans made by such Term Lender to the Borrower pursuant to
this Agreement in accordance with the following payment schedule: (i) annually,
on the last Business Day of each fiscal year of the Borrower, commencing with
the fiscal year ending on January 31, 2009, payments in an amount based on a
twenty (20) year straight line amortization of the aggregate principal balance
of the Term Loans outstanding on the Term Loan Commitment Termination Date, and
(ii) no later than 12:00 pm on the Expiration Date, a final payment in an amount
equal to the entire outstanding principal balance of the Term Loans, together
with accrued and unpaid interest thereon and other amounts payable under this
Agreement.

28



--------------------------------------------------------------------------------



 



     3. Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:

  a)   This Amendment shall have been duly executed and delivered by the Loan
Parties, the Agent and the Lenders, and the Agent shall have received a fully
executed copy hereof and of each other document required hereunder.     b)   All
action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and validly taken.     c)   The Loan Parties shall have reimbursed the
Agent for all of its reasonable out-of-pocket expenses incurred in connection
with negotiation and preparation of this Amendment, including all reasonable
attorneys’ fees and expenses.     d)   No Default or Event of Default shall have
occurred and be continuing.     e)   The Loan Parties shall have provided such
additional instruments, documents, and agreements to the Agent as the Agent and
its counsel may have reasonably requested.

     4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agent and the Lenders that, as of the date hereof: (i) no
Default or Event of Default has occurred or exists under the Credit Agreement or
under any other Loan Document, and (ii) except with respect to those
representations and warranties which relate solely to an earlier date, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct as of the date hereof.
      5. Miscellaneous.

  a)   Except as provided herein, all terms and conditions of the Credit
Agreement and the other Loan Documents remain in full force and effect and are
hereby ratified and confirmed in all respects.     b)   This Amendment may be
executed in counterparts, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one agreement. Delivery
of an executed counterpart of a signature page hereto by facsimile or electronic
means (such as PDF) shall be effective as delivery of a manually executed
counterpart hereof.     c)   This Amendment expresses the entire understanding
of the parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.     d)   The Loan Parties shall execute and deliver to the
Agent whatever additional documents, instruments, and agreements that the Agent
may reasonably require in order to give effect to, and implement the terms and
conditions of this Amendment.     e)   Any determination that any provision of
this Amendment or any application hereof is invalid, illegal, or unenforceable
in any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Amendment.     f)  
In connection with the interpretation of this Amendment and all other documents,
instruments, and agreements incidental hereto:

  (i)   The captions of this Amendment are for convenience purposes only, and
shall not be used in construing the intent of the Agent, the Lenders and the
Loan Parties under this Amendment.     (ii)   In the event of any inconsistency
between the provisions of this Amendment and any of the other Loan Documents,
the provisions of this Amendment shall govern and control.     (iii)   The
parties hereto have prepared this Amendment and all documents, instruments, and
agreements incidental hereto with the aid and assistance of their respective
counsel. Accordingly, all of them shall be deemed to have been drafted by each
of them and shall not be construed against either party.

[Signature Pages Follow]

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

              BORROWER:
 
            TWEEN BRANDS, INC.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            GUARANTORS:
 
            AMERICAN FACTORING, INC.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            FLORET, LLC
 
       
 
  By:   /s/ Kevin R. Schockling
 
       
 
  Name:   Kevin R. Schockling
 
  Title:   Secretary
 
            JUSTICE STORES, LLC
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            LT HOLDING, INC.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
       

30



--------------------------------------------------------------------------------



 



              TWEEN BRANDS IMPORT CORP.
 
   
 
  By:   /s/ Willie Henderson
 
       
 
  Name:   Willie Henderson
 
  Title:   President and Chief Executive Officer
 
            TWEEN BRANDS DIRECT SERVICES INC.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            TWEEN BRANDS AGENCY, INC.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            TWEEN BRANDS DIRECT, LLC
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            TWEEN BRANDS PURCHASING, INC.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            TWEEN BRANDS STORE PLANNING, INC.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary

31



--------------------------------------------------------------------------------



 



              TOO GC, LLC
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            TWEEN BRANDS SERVICE CO.
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            TWEEN BRANDS INVESTMENT, LLC
 
       
 
  By:   /s/ Kenneth T. Stevens
 
       
 
  Name:   Kenneth T. Stevens
 
  Title:   President, Chief Operating Officer and Secretary
 
            TOO IMPORT, LLP
 
       
 
  By:   /s/ Willie Henderson
 
       
 
  Name:   Willie Henderson
 
  Title:   President and Chief Executive Officer

32



--------------------------------------------------------------------------------



 



         
 
      AGENT AND LENDERS:
 
            BANK OF AMERICA, N.A., individually as a Lender and     in its
capacity as Agent
 
       
 
  By:   /s/ David C. Storer
 
       
 
  Name:   David C. Storer
 
  Title:   Vice President
 
            NATIONAL CITY BANK
 
       
 
  By:   /s/ Daniel F. O’Rourke
 
       
 
  Name:   Daniel F. O’Rourke
 
  Title:   Director
 
            FIFTH THIRD BANK
 
       
 
  By:   /s/ Brent M. Jackson
 
       
 
  Name:   Brent M. Jackson
 
  Title:   Vice President
 
            CITICORP USA INC.
 
       
 
  By:   /s/ Christopher J. Murphy
 
       
 
  Name:   Christopher J. Murphy
 
  Title:   Vice President
 
            KEYBANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Matthew D. Starkey
 
       
 
  Name:   Matthew D. Starkey
 
  Title:   Vice President
 
            US BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Michael P. Dickman
 
       
 
  Name:   Michael P. Dickman
 
  Title:   Vice President

33



--------------------------------------------------------------------------------



 



              HSBC BANK USA, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Richard van der Meer
 
       
 
  Name:   Richard van der Meer
 
  Title:   Vice President
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ James A. Knight
 
       
 
  Name:   James A. Knight
 
  Title:   Vice President
 
            HUNTINGTON NATIONAL BANK
 
       
 
  By:   /s/ John M. Luehmann
 
       
 
  Name:   John M. Luehmann
 
  Title:   Vice President
 
            SOVEREIGN BANK
 
       
 
  By:   /s/ Judith C. E. Kelly
 
       
 
  Name:   Judith C. E. Kelly
 
  Title:   Senior Vice President
 
            LASALLE BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ David C. Storer
 
       
 
  Name:   David C. Storer
 
  Title:   Vice President

34